UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7598



TON JULIUS THOMAS,

                                            Plaintiff - Appellant,

          versus


EARL BESHEARS, Warden; EASTERN CORRECTIONAL
INSTITUTION; GEORGIA PERDUE, R.N.; RAZAAK
ENIOLA, Dr.; DALE KERSHOW, Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-406-JFM)


Submitted:   February 26, 1998            Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ton Julius Thomas, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Glenn William Bell, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland; Joseph Barry Chazen, Gina Marie
Smith, MEYERS, BILLINGSLEY, RODBELL & ROSENBAUM, P.A., Riverdale,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Thomas v. Beshears, No. CA-97-406-JFM (D. Md. Oct. 1, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2